Citation Nr: 0310086	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that determination the RO granted service connection for 
bilateral pes planus and assigned a noncompensable 
evaluation, among other things.  

The veteran disagreed with the assignment of that initial 
disability evaluation.  Because the veteran has disagreed 
with the initial rating assigned for the bilateral pes 
planus, the Board has recharacterized the issue as involving 
the propriety of the initial evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  During the 
course of this appeal, in December 2001, the RO increased the 
rating for bilateral pes planus to 10 percent, effective 
September 21, 2000.  Inasmuch as the veteran is presumed to 
seek the maximum available benefit for a disability, and 
higher evaluation is available for his bilateral pes planus, 
his claim for a higher evaluation remains on appeal.  Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

In the course of reviewing the veteran's claim file in 
connection with his appeal, the Board discovered that service 
medical records belonging to a different veteran had been 
commingled with this veteran's records by the service 
department.  The records were commingled because both 
veterans served under the same social security number.  This 
matter is brought to the attention of the veteran so that he 
may take this matter up with the Social Security 
Administration.

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a back disorder and entitlement to service 
connection for left hip and left knee disorder are the 
subject of the remand herein.




FINDING OF FACT

The veteran's bilateral pes planus is manifested by pain and 
tenderness at the midfoot region on the plantar aspect of the 
right foot, and is no more than moderately disabling.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral pes planus have not been met at any 
time since the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher evaluation on an 
initial grant of service connection, and there is no issue as 
to provision of necessary forms or instructions to apply for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  When the veteran filed his claim for service 
connection for bilateral foot disorder, he identified service 
medical records and VA treatment records that were pertinent 
to his claim and asked the RO to obtain those records.  The 
RO obtained the records identified by the veteran.  The 
veteran was provided a copy of the May 2001 rating action, 
which granted his claim for service connection for bilateral 
pes planus and assigned the noncompensable evaluation.  The 
veteran was also provided a copy of the December 2001 rating 
action, which granted a 10 percent disability evaluation for 
the disability.  Those rating actions summarized the evidence 
then of record.  In a statement of the case dated in October 
2001, VA listed evidence considered by the RO and informed 
the veteran that a physical examination was being requested, 
thereby notifying him of his responsibility to report for the 
examination.  The December 2001 supplemental statement of the 
case (SSOC) provided the veteran with the evidence considered 
by the RO and offered an analysis of the facts as applied to 
the legal criteria set forth therein.  Also in the SSOC, VA 
informed the veteran that it had a duty to assist the veteran 
in obtaining evidence to support his claim which includes 
obtaining records maintained by State or local governmental 
authorities and medical, employment, or other non-government 
records.  VA also informed the veteran that if its efforts to 
obtain evidence proved unsuccessful for any reason, it would 
notify the veteran of such and that it would be the veteran's 
responsibility for furnishing evidence.  

The Board notes that it does not appear that the RO fully 
informed the veteran and his representative of the provisions 
of the VCAA.  However, the RO developed this claim consistent 
with those provisions.  The dispositive issue in this case is 
whether a higher rating is warranted within the context of a 
claim for higher initial evaluation.  The RO has obtained the 
service medical records and specific VA medical evidence 
identified by the veteran and has also accorded a VA 
examination pertinent to this appeal and has associated them 
with the record.  In addition, the veteran has been afforded 
an opportunity to present testimony at a personal hearing.  
Neither the veteran nor his representative has identified 
additional sources of evidence that could furnish evidence 
specifically relevant to the issue before the Board.  

The RO has not notified the veteran which specific evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be obtained by VA pursuant to Quartuccio v. 
Principi, supra.  It does not appear that the veteran is 
receiving treatment for pes planus outside of VA, and it 
appears that all pertinent VA medical records have been 
obtained.  Any failure to provide notice under Quartuccio is, 
at most, harmless error.  Rigidly following the demands of 
Quartuccio in this case merely exalts form over substance and 
serves no purpose beneficial to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
record as a whole shows that VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All service department medical 
records and VA medical records pertinent to the matter at 
issue are of record.  VA has discharged its duty to obtain 
evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  The veteran was afforded a VA 
examination in November 2001.  The examination reports 
contained adequate clinical findings pertinent to the claim 
at issue.

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) (2002).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Higher Initial Evaluation

Service medical records reflect that in July 1978, the 
veteran was seen for right foot pain and was diagnosed as 
having a possible ankle strain.  In November 1980, he 
reported a popping sound in his feet when he walked and 
cramping across the insteps.  The diagnosis was pes planus.  
Arch supports were prescribed.  In January 1981, he 
complained of an arch support injury for which he was wearing 
arch supports for approximately one year.  The veteran 
indicated that he had had problems with arch support since he 
had them.  No diagnosis was entered, but the veteran was 
prescribed arch supports and was returned to duty.  

VA outpatient treatment records beginning in 1998 reflect 
that veteran was seen and treated for flatfeet and was 
provided physical therapy and arch supports.  In November 
1998, the veteran complained of bilateral foot pain, left 
greater than right.  He reported having pain throughout the 
course of the day.  A physical examination of the veteran's 
feet revealed, in pertinent part, that strength in the right 
ankle was within full limits on all motions; strength on the 
left foot was 4/5 on inversion, but otherwise within full 
limits.  A physical therapy note dated in December 1998 
reflects that the veteran reported improved foot pain (50 
percent) and that he was able to work 5 hours before the pain 
would begin.  He was able to resume wearing his work boots 
(which he was unable to do prior to therapy).  It was noted 
that the veteran continued to be on his feet 10 hours at a 
time with work.  On physical examination, there was moderate 
tenderness over the left plantar medial aspect of the 
calcaneus and lateral aspect of the 5th metatarsal base.  
There was minimal to moderate pain over the right 
longitudinal arch area plantar surface of the right foot.  
The diagnosis was resolving plantar fasciitis.  A January 
1999 entry showed decreased bilateral foot pain.  There was 
full tolerance of bilateral shoe inserts.  In August 1999, 
the veteran complained of swelling in the left foot.  In 
January 2000, the veteran had a mild left foot drop on 
physical examination.  The impression was rule out subdural.  
An entry dated in March 2000 reflects that the veteran was 
last employed in 1999, but resigned due to back spasm.  

At a VA examination dated in November 2001, the veteran 
reported a history of chronic bilateral foot pain, 
exacerbated by periods of weightbearing.  The veteran was 
unemployed due to a non service-connected back disorder.  On 
physical examination, the veteran walked with cane and with a 
slight limp.  The examiner indicated that the severity of the 
pes planus was minimal at best.  There was no evidence of 
Achilles tendon spasm or displacement in either foot.  The 
veteran complained of pain in the posterior thigh and hip 
region with manipulation of the left foot.  There was no 
plantar tenderness and no plantar callus formation.  The 
veteran demonstrated 5/5 strength of the foot and ankle 
flexors and extensors.  There was no evidence of dropfoot 
deformity on the foot.  The veteran had a palpable pulse in 
the left foot.  The right foot demonstrated tenderness to 
palpation at the midfoot region on the plantar aspect.  There 
was palpable pulse in the right foot.  The veteran 
demonstrated 5/5 strength of the foot and ankle flexors and 
extensors.  X-rays of the feet associated with the 
examination revealed bilateral pes planus; the osseous 
structures were unremarkable.  The impression was bilateral 
pes planus.  

Based on the findings of the November 2001 examination, the 
RO increased the disability evaluation for the veteran's 
service-connected bilateral pes planus to 10 percent, 
effective September 21, 2000.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson 
v. West, 12 Vet. App. 119.  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2002), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2002).  In this case, the RO 
has assigned a 10 percent disability evaluation effective 
September 21, 2000, the date of service connection.  As the 
veteran is appealing from an initial grant of service 
connection and the originally assigned evaluation, the Board 
must consider these "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
supra.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's bilateral pes planus is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, schedular rating for 
acquired flatfoot.  Under that code, flatfoot is rated 0 
percent if mild, with symptoms relieved by built-up shoe or 
arch support.  It is rated 10 percent if moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet, bilateral or unilateral.  It is rated 20 percent if 
unilaterally and 30 percent if bilaterally severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  It is rated 
30 or 50 percent, respectively, for unilateral or bilateral 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2002).

In this matter, the evidence does not support the assignment 
of a higher disability rating for the veteran's bilateral pes 
planus at any time since the grant of service connection.  VA 
outpatient treatment records reflect that the veteran 
underwent physical therapy and was prescribed arch supports.  
He primarily complained of foot pain.  There was tenderness 
over the left plantar medial aspect of the calcaneus and 
lateral aspect of the 5th metatarsal base and pain over the 
right longitudinal arch area of the plantar surface of the 
right foot in December 1998.  Current medical evidence (the 
November 2001 VA examination) shows that the bilateral pes 
planus is manifested by complaints of bilateral foot pain.  
Objective findings only show tenderness at the midfoot region 
on the plantar aspect of the right foot.  There is no inward 
bowing of the tendo Achillis.  Likewise, there are no 
characteristic callosities.  The examiner indicated that the 
veteran's pes planus was minimal.  Based on these factors, 
the Board finds that the pathology associated with the 
veteran's bilateral foot disability is more than adequately 
contemplated by the currently assigned 10 percent disability 
evaluation.  Diagnostic Code 5276.  As evidenced by the 
November 2001 VA examination, the veteran does not meet the 
criteria for a higher disability evaluation.  There is no 
evidence of Achilles tendon spasm or displacement in either 
foot, no plantar tenderness, and no plantar callus formation.  
Id.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability evaluation higher than 10 percent for bilateral 
pes planus.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. at 54-58.  

ORDER

Entitlement to a higher rating than 10 percent for bilateral 
pes planus at any time since the grant of service connection 
is denied.  


REMAND

In the May 2001 rating action, the RO denied claims of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back condition and claims of entitlement to service 
connection for a left hip disorder and left knee disorder.  
In a statement in support of claim received in July 2001, the 
veteran indicated that he was only appealing the issue with 
regard to his foot disorder.  In a subsequent statement in 
support of claim received in October 2001, the veteran 
indicated that he was submitting evidence in support of 
claims for service connection for a back disorder, left knee 
disorder, and left hip disorder.  The veteran further 
requested a statement of the case if the evidence submitted 
did not warrant the benefits sought with respect to the 
claims.  Applying a liberal interpretation of the October 
2001 statement, the Board determines that this written 
document may be construed as a timely filed notice of 
disagreement with the May 2001 rating.  See 38 C.F.R. § 
20.201 (2002).  Therefore, a statement of the case with 
respect to those claims is necessary.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran and 
his representative a statement of the 
case regarding the claim of whether new 
and material evidence has been submitted 
reopen a claim of entitlement to service 
connection for a back disorder, service 
connection for a left knee disorder, and 
service connection for a left hip 
disorder.  Additionally, the veteran 
should be provided with notice that he 
must file a timely substantive appeal in 
order to perfect his appeal on this 
claim.

2.  If a substantive appeal is timely 
received with respect to the claim of 
this remand, the case should be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


